UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ­­­ FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22263 Exchange Traded Concepts Trust (Exact name of registrant as specified in charter) 2545 S. Kelly Avenue Suite C Edmond, OK 73013 (Address of principal executive offices) (Zip code) J. Garrett Stevens Exchange Traded Concepts Trust 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 Copy to: W. John McGuire Bingham McCutchen LLP 2treet NW Washington, DC 20006 Registrant’s telephone number, including area code: (405) 778‐8377 Date of fiscal year end: November 30, 2014 Date of reporting period: May 31, 2014 Item 1.Reports to Stockholders. Yorkville High Income MLP ETF Yorkville High Income Infrastructure MLP ETF Semi-Annual Report May 31, 2014 (Unaudited) Yorkville ETF Advisors Table of Contents Schedules of Investments 2 Statements of Assets and Liabilities 4 Statements of Operations 5 Statements of Changes in Net Assets 6 Financial Highlights 7 Notes to Financial Statements 8 Approval of Advisory Agreements & Board Considerations 18 Disclosure of Fund Expenses 20 Supplemental Information 21 The Funds file their complete schedule of Fund holdings with the Securities and Exchange Commission (the “Commission”) for the first and third quarters of each fiscal year on Form N-Q within sixty days after the end of the period. The Funds’ Forms N-Q are available on the Commission’s website at http://www.sec.gov, and may be reviewed and copied at the Commission’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the trading sub-adviser, Index Management Solutions, LLC, uses to determine how to vote proxies relating to each Fund’s securities, as well as information relating to how the Funds voted proxies relating to each Fund’s securities during the most recent 12-month period ended June 30, is available (i) without charge, upon request, by calling 1-855-YES-YETF; and (ii) on the Commission’s website at http://www.sec.gov. Yorkville ETF Advisors Yorkville High Income MLP ETF Schedule of Investments May 31, 2014 (Unaudited) Description Shares Fair Value MASTER LIMITED PARTNERSHIPS — 105.2% Energy — 88.8% Alliance Holdings GP $ Alliance Resource Partners Atlas Resource Partners BreitBurn Energy Partners Calumet Specialty Products Partners Capital Product Partners EV Energy Partners Exterran Partners Global Partners Golar LNG Partners Legacy Reserves Linn Energy LRR Energy Memorial Production Partners Mid-Con Energy Partners Natural Resource Partners QR Energy Seadrill Partners Teekay LNG Partners Teekay Offshore Partners Vanguard Natural Resources Industrials — 4.6% Navios Maritime Partners Materials — 1.7% SunCoke Energy Partners Description Shares Fair Value Utilities — 10.1% AmeriGas Partners $ Ferrellgas Partners Total Master Limited Partnerships (Cost $282,656,144) Total Investments — 105.2% (Cost $282,656,144) $ Percentages are based on Net Assets of $303,535,522. GP — General Partner As of May 31, 2014, all of the Fund’s investments were considered Level 1, in accordance with the fair value hierarchy under U.S. GAAP. There have been no transfers between Level 1, Level 2 or Level 3 assets and liabilities. It is the Fund’s policy to recognize transfers into and out of Level 1, Level 2 and Level 3 at the end of the reporting period. The accompanying notes are an integral part of the financial statements. 2 Yorkville ETF Advisors Yorkville High Income Infrastructure MLP ETF Schedule of Investments May 31, 2014 (Unaudited) Description Shares Fair Value MASTER LIMITED PARTNERSHIPS — 104.8% Energy — 104.8% Access Midstream Partners $ Atlas Energy Atlas Pipeline Partners Buckeye Partners Crestwood Equity Partners Crestwood Midstream Partners DCP Midstream Partners El Paso Pipeline Partners Enbridge Energy Partners Energy Transfer Equity Energy Transfer Partners EnLink Midstream Partners Kinder Morgan Energy Partners NuStar Energy ONEOK Partners Plains All American Pipeline Regency Energy Partners Spectra Energy Partners Summit Midstream Partners Sunoco Logistics Partners Targa Resources Partners TC PipeLines Western Gas Equity Partners Western Gas Partners Williams Partners Total Master Limited Partnerships (Cost $35,483,077) Total Investments — 104.8% (Cost $35,483,077) $ Percentages are based on Net Assets of $38,552,400. As of May 31, 2014, all of the Fund’s investments were considered Level 1, in accordance with the fair value hierarchy under U.S. GAAP. There have been no transfers between Level 1, Level 2 or Level 3 assets and liabilities. It is the Fund’s policy to recognize transfers into and out of Level 1, Level 2 and Level 3 at the end of the reporting period. The accompanying notes are an integral part of the financial statements. 3 Yorkville ETF Advisors Statements of Assets and Liabilities May 31, 2014 (Unaudited) Yorkville High Income MLP ETF Yorkville High Income Infrastructure MLP ETF Assets: Investments at Cost $
